Case 1:20-cv-01043-RLY-TAB Document 26 Filed 06/03/21 Page 1 of 2 PageID #: 1624




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION

 SUZANNE O.,                                           )
                                                       )
                               Plaintiff,              )
                                                       )
                          v.                           )      No. 1:20-cv-01043-RLY-TAB
                                                       )
 ANDREW M. SAUL, Commissioner of the                   )
 Social Security Administration,                       )
                                                       )
                               Defendant.              )

              ORDER ADOPTING REPORT AND RECOMMENDATION

        On May 17, 2021, the Magistrate Judge issued a Report and Recommendation,

 recommending that the court remand this case to the Administrative Law Judge (1) to

 address the record evidence relating to the paragraph C criteria of Listings 12.03, 12.04,

 and 12.15; (2) to consider Plaintiff's absenteeism and time off task in the residual

 functional capacity assessment; and (3) to provide additional reasoning1 to her analysis of

 the treating source opinions. Neither party objects. Consequently, the court reviews the

 Report and Recommendation for clear error. Johnson v. Zema Sys. Corp., 170 F.3d 734,

 739 (7th Cir. 1999). After reviewing the record, the court finds that the Magistrate Judge




 1
   The Magistrate Judge found the ALJ's reasoning for discounting the opinions of the treating
 sources was "very general . . . with no citations to the 'inconsistent' evidence of record." (Filing
 No. 25 at 16). But because Plaintiff failed to articulate how she was harmed by the ALJ's
 assessment of the treating source opinions, the Magistrate Judge found that "Plaintiff has not
 provided a sufficient argument to justify remanding on this issue." (Id.). He concluded:
 "However, since remand is appropriate as previously described, the ALJ should also consider
 elaborating more in her discussion of Plaintiff's treatment sources and how those opinions are
 inconsistent with the record." (Id.).
                                                   1
Case 1:20-cv-01043-RLY-TAB Document 26 Filed 06/03/21 Page 2 of 2 PageID #: 1625




 did not commit clear error. Therefore, the court ADOPTS the Magistrate Judge’s Report

 and Recommendation (Filing No. 15). Plaintiff's case is hereby REMANDED to the

 Commissioner for further proceedings pursuant to 42 U.S.C. § 405(g), sentence 4.



 SO ORDERED this 3rd day of June 2021.




                                                s/RLY

     6/03/2021




 Distributed Electronically to Registered Counsel of Record.




                                            2
